DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Receipt of Remarks/Amendments filed on 08/10/2022 is acknowledged. Claims 1-5, 8-12, 14-21 have been cancelled. Claim 22 is amended.  Claims 6, 7, 13, and 22 are pending and are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.	
Priority
This Application, 16767611, filed 05/28/2020 is a national stage entry of PCT/US18/63756, with an International Filing Date of 12/04/2018; PCT/US18/63756 claims Priority from Provisional Application 62594723, filed 12/05/2017.

Suggestions
Currently, the cancelled claims are listed individually.  The Examiner recommends grouping and listing the cancelled claims together.  For example, cancelled claims 1 through 5 may be written as “1-5. Cancelled.”
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/10/2022 was filed after the mailing date of the Office Action on 05/10/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Modified Rejection as Necessitated by the Amendment filed 08/10/2022
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 7, 13, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Giampietro et al. (US 9,783,532 B2), hereinafter Giampietro1, in view of Giampietro et al. (US 9,661,854 B2), hereinafter Giampietro2, and in further view of Ou et al. (J. Agric. Food Chem. 2012, 60, 10942-10951), hereinafter Ou.

Applicant Claims
Applicant claims a molecule of formula I, and elects compound A38:

    PNG
    media_image1.png
    141
    501
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    310
    1089
    media_image2.png
    Greyscale
.
Applicant also claims wherein the above molecule is a pesticidally acceptable acid
addition salt, a salt derivative, a solvate, or an ester derivative.

Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Giampietro1 teaches highly similar structures, which are useful for controlling pests (Abstract): 

    PNG
    media_image3.png
    199
    482
    media_image3.png
    Greyscale

As an example, F8 of Giampietro1 (Col 104; Col. 1225-1226, Table 2A) is similar in structure to A38. 
 
    PNG
    media_image4.png
    293
    842
    media_image4.png
    Greyscale

Figure 1. F8 of Giampietro

Ascertainment of the difference between the prior art and the claims

Giampietro1 does not expressly recite a molecule that is a pesticidally acceptable acid addition salt, a salt derivative, a solvate, or an ester derivative, as recited in Claim 16.
The main differences between Giampietro1’s F8 and the instant A38 is indicated by arrows below. 

    PNG
    media_image4.png
    293
    842
    media_image4.png
    Greyscale

Figure 2. F8 of Giampietro1
 
    PNG
    media_image2.png
    310
    1089
    media_image2.png
    Greyscale

Figure 3. Instant A38
With regards to the presence of methyl on the methylene group next to the nitrogen, Giampietro1 recognizes this methyl substitution, for example see P46 (Col. 315-316). With regards to the trifluoroethoxy substituent on the phenyl, Giampietro1 recognizes the incorporation of methoxy group, but does not expressly teach a trifluoroethoxy substituent.
Giampietro2 supports Giampietro1 by teaching similar structures of pesticidally active compounds, including N-oxides, agriculturally acceptable acid addition salts, salt derivatives, solvates, crystal polymorphs, isotopes, resolved stereoisomers, and tautomers, of the molecules of Formula One (Abstract; Col. 29, lines 16-20; Col. 144, lines 19-55; Claim 5). 
Giampietro2 expressly teaches compounds with trifluoroethoxy group on the phenyl, thereby rendering obvious the substitution with this group in the elected species (Col. 81-82, 2nd compound; Col. 263-264, Compound F51). 

    PNG
    media_image5.png
    156
    555
    media_image5.png
    Greyscale

Figure 4. Giampietro2 compound F51
Ou comprehends the need for new safe and effective pesticides for crop protection (Abstract). Ou relates that commercialized insecticides flubendiamide and chlorantraniliprole, which belong to the new chemical classes phthalic acid diamides and anthranilic diamides, respectively, act on new insecticidal targets using new mode of action, and have low toxicity to mammals. Ou recites that functional fragments or skeletons play a crucial role in biologically active chemicals, and that modifications in these groups may be key in improving the biological activity of parent compounds (p. 10942, Introduction). 
Ou cures the deficiency of Giampietro1 by teaching N' 2-acylamino-substituted-benzylbenzohydrazide compounds; Ou incorporates acylhydrazine into anthralinic diamide insecticides (Abstract; Scheme 1). The biological activity are presented by Ou in Table 3 showcasing some compounds with 100% activity against A. gossypii, T. cinnabarinus, or P. xylostella. Ou teaches that incorporation of acylhydrazine fragment could improve the acaricidal activity of anthranilic diamide compounds (Conclusion). The R3 of Ou are substituted benzyl groups, which is the part of the core of the instantly claimed compounds.  The F8 compound of Giampietro1 also possesses the diamide group.

    PNG
    media_image6.png
    102
    332
    media_image6.png
    Greyscale

Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
Giampietro1, Giampietro2, and Ou are in the same field of endeavor.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Giampietro2 with that of Giampietro1, and incorporate the methyl substitution on the methylene group as exemplified in P46 of Giampietro1, and the trifluoroethoxy group on the phenyl of Giampietro2, because both Giampietro1 and Giampietro2 have very similar structural cores, and teach that the phenyl and methylene groups may have different substituents. Because Giampietro1 and Giampietro2 expressly teach these substitutions, it is within the skills of the artisan to modify A38 of Giampietro1 and incorporate these groups to make the modifications required to arrive at the instant invention with reasonable expectation of success for obtaining a compound with the same utility. The motivation to make the change would be to make additional compound for the intended purpose.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to incorporate acylhydrazine in compound A38 of Giampietro2, per the teachings of Ou that modification of parent compounds by incorporation of acylhydrazine could improve pesticidal activity.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant traversed the 103 rejection over Giampietro1 in view of Giampietro2, and in further view of Ou. Specifically:
Applicant sets aside the Office’s comparison of Giampietro1’s compound F8 to elected compound A38, and instead states that a more direct comparison is between F5 in Giampietro1 and A28 of the instant application. Applicant then goes on to describe the difference in biological activities between F5 in Giampietro1 with Compound A28, arguing that the two compounds have different activities against diamondback moth. Therefore, the result is unexpected and surprising.
The Examiner has considered this argument but it is not persuasive. As a first matter, Applicant elected A38 in the requirement for species election. As such, the Examiner has based the examination on the elected species.   The comparison of bioactivity between F5 of Giampietro1 to A28 is not germane, and the comparison of F8 to elected A38 is lacking. Furthermore, any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  An unexpected property or result must actually be unexpected and of statistical and practical significance.  The burden is on the applicant to establish the results are in fact unexpected, unobvious and of statistical and practical significance.  See MPEP 716.02. In this case, Applicant has not shown any data comparing F8 of Giampietro1 to elected A38.
Applicant appears to argue that one skilled in the art have no reason to place L2 between L1 and L3 in instant Formula One based on Giampietro1 without hindsight because there are many places on the compounds that could be substituted and/or linked, and there is no reasonable expectation of success.
This argument is respectfully traversed. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Applicant is reminded that the rejection is one of obviousness and not anticipation. The teachings of Giampietro1 must be taken together with Giampietro2 and Ou. As laid out in the previous and present office action, Giampietro1, Giampietro2, and Ou are in the same field of endeavor. Giampietro1 recognizes this methyl substitution, see P46 in Col. 315-316, and recognizes the incorporation of methoxy group, but does not expressly teach a  trifluoroethoxy substituent. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Giampietro2 with that of Giampietro1, and incorporate the methyl substitution on the methylene group as exemplified in P46 of Giampietro1, and the trifluoroethoxy group on the phenyl of Giampietro2, because both Giampietro1 and Giampietro2 have very similar structural cores, and teach that the phenyl and methylene groups may have different substituents. Ou teaches that incorporation of acylhydrazine fragment in molecular structures could improve the acaricidal activity of anthranilic diamide compounds. The F8 compound of Giampietro1 also possesses the diamide group. As such, it would also have been prima facie obvious to one of ordinary skill in the art before the effective filing date to incorporate acylhydrazine in compound A38 of per the teachings of Ou that modification of parent compounds by incorporation of acylhydrazine could improve pesticidal activity.
Applicant remarks that Giampietro2 does not take into account the linker L between Het (i.e., the triazole) and Ar2 (phenyl) in F51.
Applicant is reminded that Giampietro2 modifies the primary art, Giampietro1, and does not need to teach the linker.  Giampientro2 is relied upon for its teaching of the trifluoroethoxy substituent.
Applicant argues the reliance on Ou as secondary reference, arguing that the instant compounds do not include just an acylhydrazine because 1) there is another nitrogen adjacent to this group, and 2) the R3 in Ou is chosen from an unsubstituted, mono-substituted, or di-substituted phenyl or a mono-substituted pyridine, and the substitution is a significant difference compared to the instant compound A38. 
The Examiner has considered this argument but found it unpersuasive as Applicant seems to assign a very narrow skill set to a person skilled in the art.  Ou is in the same field of endeavor. Ou is not the primary art being modified, Giampietro1 is. Giampietro1 is only being modified by Ou in the hydrazine area, i.e. the (CO)-N-C-CH3 in Giampietro1 is replaced by (CO)-N-N-CH3.   Ou relates that commercialized insecticides containing diamides and contemplates that modifications in these groups may improve the biological activity of parent compounds. Ou then incorporated acylhydrazine into anthralinic diamide insecticides and showed increased bioactivity The F8 compound of Giampietro1 also possesses the diamide group. As such, a skilled artisan would be able to fit the puzzle pieces and incorporate the hydrazine group in the compound of Giampietro1.
Applicant cited articles on bioisosterism, reasoning that there is a vast number of possible substituents and one skilled in the art would not pick a substituent to modify F5 of Giampietro1 without hindsight to arrive at A28.
The Examiner disagrees, and reminds Applicant that the elected species is A38. As recited above,  Giampietro1, Giampietro2, and Ou are in the same field of endeavor.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Giampietro2 with that of Giampietro1, and incorporate the methyl substitution on the methylene group as exemplified in P46 of Giampietro1, and the trifluoroethoxy group on the phenyl of Giampietro2, because both Giampietro1 and Giampietro2 have very similar structural cores, and teach that the phenyl and methylene groups may have different substituents. Because Giampietro1 and Giampietro2 expressly teach these substitutions, it is within the skills of the artisan to modify A38 of Giampietro1 and incorporate these groups to make the modifications required to arrive at the instant invention with reasonable expectation of success for obtaining a compound with the same utility. The motivation to make the change would be to make additional compound for the intended purpose. 
Regarding the bioisosterism, i.e. halogen-hydrogen substitution, taught by Berger, the argument is not relevant to the rejection. Applicant is reminded that a standard of absolute predictability in order to find obviousness is not required.  Rather, to find obviousness, only a reasonable expectation of success is required.  Please see MPEP 2143.02 and In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-Lisp.
Claims 6, 7, 13, 16, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-19 of US 9,661,854 B2 (Giampietro2) in view of US 9,783,532 B2 (Giampietro1) and Ou. 
Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims are directed to a molecule of formula I, with compound A38 as the elected compound, and wherein the molecule above is a pesticidally acceptable acid addition salt, a salt derivative, a solvate, or an ester derivative.

    PNG
    media_image1.png
    141
    501
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    310
    1089
    media_image2.png
    Greyscale
.
The conflicting claims are directed to a molecule of formula I, and claims a compound F51 exemplified that comprises similar structural core and substituents. 

    PNG
    media_image7.png
    126
    329
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    152
    544
    media_image8.png
    Greyscale

‘854 is exactly the same as the instant A38 on the right side of the molecule up to the urea group and the left side of the compound, but differs in the middle as indicated by the box above.
‘532 and Ou cures the deficiencies of ‘854 by teaching the direct attachment of the middle phenyl ring to the triazolyl group as in F8 of ‘532, and teaching benzylhydrazine, respectively. The teachings of ‘532 and Ou have been set forth in greater detail in the 103 rejection above.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to  combine the teachings of ‘854 with that of ‘532, and incorporate the methyl substitution and the methylene group as exemplified in P46 of ‘532, because both ‘532 and ‘854 have very similar structural cores, and teach that the methylene groups may have different substituents and the phenyl group may be directly attached to the triazolyl. Because ‘532 and Giampietro2 expressly teach these substitutions, it is within the skills of the artisan to modify F51 of ‘854 and incorporate these groups to make the modifications required to arrive at the instant invention with reasonable expectation of success for obtaining a compound with the same utility. It would also have been prima facie obvious to one of ordinary skill in the art before the effective filing date to incorporate acylhydrazine per the teachings of Ou that modification of diamide parent compounds by incorporation of acylhydrazine could improve pesticidal activity. The motivation to make the change would be to make additional compound for the intended purpose.
Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that Claims 6, 7, 13, 16, and 22 of the instant application and Claims 1-19 of ‘854 are obvious variants and are not patentability distinct.
Claims 6, 7, 13, 16, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-17 of US 10,590,120 B2 in view of US 9,783,532 B2 (Giampietro1) and Ou. 
Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims are directed to a molecule of formula I, with compound A38 as the elected compound, and wherein the molecule above is a pesticidally acceptable acid addition salt, a salt derivative, a solvate, or an ester derivative.

    PNG
    media_image1.png
    141
    501
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    310
    1089
    media_image2.png
    Greyscale
.
The conflicting claims are directed to a molecule of formula I, and exemplifies a compound A6 that comprises similar structural core and substituents as the instant claim. 
 
    PNG
    media_image9.png
    188
    514
    media_image9.png
    Greyscale

 
    PNG
    media_image10.png
    238
    869
    media_image10.png
    Greyscale

‘120 is exactly the same as the instant A38 except for the unsaturated C=N indicated by the box above. ‘532 cures the deficiencies of ‘120 by teaching saturation at this position and substitution with methyl groups as in F8 and P46 of ‘532, arriving at the instant claims. The teachings of ‘532 have been set forth in greater detail in the 103 rejection above.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of ‘120 with that of ‘532, and incorporate the methyl substituted methylene group and methyl on the N because both ‘532 and ‘120 have very similar structural cores, and ‘532 contemplates methyl group at these positions. Because ‘532 expressly teach these substitutions, it is within the skills of the artisan to modify A6 of ‘120 and incorporate these groups to make the modifications required to arrive at the instant invention with reasonable expectation of success for obtaining a compound with the same utility. The motivation to make the change would be to make additional compound for the intended purpose.
Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that Claims 6, 7, 13, 16, and 22 of the instant application and Claims 1-17 of ‘120 are obvious variants and are not patentability distinct.
Response to Arguments
Applicant traversed the nonstatutory double patenting over US 9,661,854 B2 (Giampietro2) in view of US 9,783,532 B2 (Giampietro1) and Ou. Applicant argues that the references does not take into account the differences in space and bond length between a single bond (L1) in Giampietro2 ('532) and an alkyl, haloalkyl, cycloalkyl, alkenyl, or alkynyl linker (L) that can be from one to four carbon atoms in length in Giampietro1 ('854). Applicant argues that Ou does not cure the deficiencies, and cites the same argument as in the 103 rejection. 
This argument was found unpersuasive and has been addressed in the response to the argument in the 103 rejection supra.
Applicant traverses and requested clarification on the compound cited in the rejection over ‘120 in view of US 9,783,532 B2 (Giampietro1) and Ou. 
The Examiner has removed the inconsistent typographical error of “F51”, which should have recited A6, consistent with the structure and the recitation of A6 in the succeeding paragraph.
Conclusion
No claims are allowed.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.Y.S./Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616